DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pryor U.S. PGPub 2011/0037725.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. U.S. PGPub 2011/0082627 in view of Pryor U.S. PGPub 2011/0037725.
Regarding claims 11 and 18, Small discloses a method for controlling a user interface and an air-conditioning unit of a vehicle, wherein the user interface comprises display and operating elements (e.g. temperature, fan, seat heater, defroster), the method comprising: displaying a multiplicity of the elements on the user interface (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6); receiving at least two operation parameters (e.g. temperature/fan settings) of the air-conditioning unit 
 	Small discloses a first element, but does not explicitly disclose the first element indicating a remaining capacity of the air-conditioning unit for at least one of cooling or heating.
 	Pryor discloses a first element indicating a remaining capacity of the air-conditioning unit for at least one of cooling or heating (e.g. pg. 19, ¶308-309 and 312).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use an interface that displays a remaining capacity of the heating. One of ordinary skill in the art would have been motivated to do this in order for the user to know how much more they can increase the intensity of the heating.
 	Therefore, it would have been obvious to modify Small with Pryor to obtain the invention as specified in claims 11-19 and 21.

 	Regarding claim 12, Small discloses the method according to claim 11, further comprising: detecting an interaction of a user with a second element (e.g. fan speed) from the multiplicity of the elements; determining a control signal on the basis of the interaction of the user; transmitting the control signal to the air-conditioning unit (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 13, Small discloses the method according to claim 12, wherein the interaction of the user comprises: a single or repeated first interaction with the second element, comprising one or more momentary approaches to or single or repeated momentary touching of the user interface in the or a third interaction with the second element by way of a relative movement of the user relative to the user interface in the region of the second element, comprising a linear relative movement of a hand or part of a hand of the user (e.g. sliding of the finger) in relation to the user interface in the region of the second element, the relative movement comprising an approach to or a touch of the user interface in the region of the second element (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 14, Small discloses the method according to claim 11, wherein the one or more display parameters are selected from the group comprising: a coloration and color intensity of the element (e.g. highlighted temperature value); a position of the element on the user interface; a dimensioning of the element (e.g. enlarged temperature value); and a shaping of the element (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 15, Small discloses the method according to claim 11, wherein the at least two operation parameters are selected from the group comprising: a delivery capacity of a fan (e.g. fan speed setting); a heating capacity of a heat exchanger for a fan; a driving of a multiplicity of air outlets of a fan; a heating capacity of seat heating (e.g. seat heater setting); a heating capacity of steering wheel heating; a heating capacity of area heating (e.g. temperature setting); and a delivery capacity of seat ventilation (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 16, Small discloses the method according to claim 12, wherein determining the control signal comprises: adapting one or more operation parameters selected from the group comprising: a delivery capacity of a fan (e.g. fan speed setting); a heating capacity of a heat exchanger for a fan; a driving of a multiplicity of air outlets of a fan; a heating capacity of seat heating (e.g. seat 
 	Regarding claim 17, Small discloses the method according to claim 12, wherein the first element (e.g. driver temperature) is identical to the second element (e.g. passenger temperature) (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 19, Small discloses the system according to claim 18, further comprising: a display and operating unit configured to display the user interface; wherein the display and operating unit comprises an approach- or touch-sensitive display, the approach- or touch-sensitive display comprising a touchscreen (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6). 
 	Regarding claim 21, Small discloses a vehicle comprising the system according to claim 19 (e.g. pg. 1-2, ¶8-9; pg. 3, ¶25-29; pg. 4-5, ¶33-35; Fig. 1, 3-4 and 6).
 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small and Pryor as applied to claim 19 above, and further in view of Ricci U.S. PGPub 2014/0109080.
Regarding claim 20, Small discloses using a touchscreen but does not explicitly disclose operating capacitively.
 	Ricci discloses a vehicle touchscreen display that operates capacitively (e.g. pg. 4, ¶54; pg. 6, ¶81; Fig. 5A).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a touchscreen that operates capacitively. One of ordinary skill in the art would have been motivated to do this since capacitively operated touchscreens can be more sensitive and have increased screen clarity.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CK
January 25, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116